This is an original application for the writ of habeas corpus. It shows that applicant was convicted of murder in the first degree, and given the death penalty in the District Court of Williamson County, which judgment on appeal was confirmed at a pervious day of this term. The mandate issued and was forwarded to the District Court of Williamson County, which reached there after the adjournment of the regular term of that court. The district judge of the 26th judicial district (including Williamson and Travis Counties) called a special term of the district court for the sole purpose of passing the death sentence on applicant. Applicant contends that the district judge of the 26th judicial district was without authority to call said special term for the purpose of passing such death sentence; and that therefore his action in passing said sentence at the special term was null and void, and he invokes the authority of this court by the writ of habeas corpus to sustain his contention.
It may be stated that in 1895, two acts of the Legislature were brought forward in our Revised Civil Statutes with reference to special terms of the district courts. One was the act of 1879, which was a general act, authorizing all district judges throughout the State to call special terms of their district courts in their respective counties under certain contingencies named in said act. (See articles 1111 to 1119, inc., Revised Civil Statutes.) The other was the act of 1893, which authorized the judge of the 26th judicial district (composed of the counties of Travis and Williamson) to call special terms in the counties composing said district, in accordance with the provisions named in said act, applicable to the said district.
Reviewing these two acts it will be seen that the general act authorizes the district judges throughout the State to call special terms of courts in their respective counties for the purpose of disposing of business on their dockets, both of a civil and criminal character, and appears to have been enacted on account of the accumulated business in the district courts which gave authority to call special terms. The other act related to the 26th judicial district and may be treated as a special act, and gave authority to the district judge of said district to call special terms of his court under the circumstances mentioned in said act for the disposition of civil cases alone. The question arises as between said acts, if there be a conflict, which prevails. We hold that there is a conflict between said acts as to civil cases, and that under the rules of interpretation applicable to the construction of special and general acts, that the special act is paramount, unless there is a manifest purpose by the general act to repeal or nullify the special act. There is no such purpose manifested here. Therefore the special act must prevail as to the disposition of civil cases in the 26th judicial district. Sutherland on Stat. Con., secs. 157, 158, 159; Black Inter. of Laws, page 116; Endlich on Inter. of Stat., secs. 230, 231.
We further hold that there is no conflict between said acts as relates to criminal cases; and the rule being in such case, where there is no *Page 539 
conflict, that said acts are construed in pari materia, consequently the general act remains in force as to the trial and dispostion of criminal cases.
Now in 1905, the Twenty-ninth Legislature (p. 116) passed an act evidently intended to amend the general act of the Revised Civil Statutes of 1895, and especially article 1113, of said act. It may be observed that under the general act of 1895, authorizing special terms, that article 1113 provides, "In any county in this State where it may become necessary in the opinion of the district judge of the district in which said county is situated (on account of an accumulation of business which cannot be disposed of in the time provided for the regular term of the district court) there may be held a special term or terms of the district court (for the transaction and disposition of the accumulated business undisposed of as hereinafter provided for)." The Act of the Twenty-ninth Legislature authorizes, "the judge of the district court, in which a county may be situated, in which it is deemed advisable by such judge that a special term of the courts should be held, may convene such special term of the court at any time which may be fixed by him." This is a re-enactment of article 1113 with the provisions in said act, enclosed in our parentheses above, left out. That is, it will be seen that formerly the judge of the district court could only call a special term for the transaction and disposition of the accumulated business undisposed of, while under the new act he is authorized to call a special term whenever it may becomeadvisable in his opinion. Other differentials between said general act and the amendment relate to the power of the district judge with reference to grand juries and the disposition of new business. Under the former act no grand jury was authorized, while under the amendment the judge is authorized to empanel a grand jury, and is also authorized at such special term to try cases indicted by said grand jury.
It may also be stated that the Act of the Twenty-ninth Legislature refers to said general act, and indicates that the provisions of said general act inconsistent with said amendment are only repealed: leaving the other portions of said general act standing in connection with the amendment.
We think it will be conceded when a district court is constituted; that is, organzed for a term, general or special, it can do anything which a district court can do, unless restrained by law, either the law of its creation and organization, or some other law. And the question recurs, was the district judge authorized to call the special term at which applicant was sentenced, and did he call and organize it in accordance with the provisions of law on the subject. In this connection it may be stated that if the district judge did not have the power to make the call, or in making it some essential provision was omitted by him, that there was want of authority to organize said court; and that its acts were consequently invalid. In other words, *Page 540 
in the call the special act must be pursued. Dunn v. State (Ark.), 35 Am. Dec., 54.
That brings us to the proposition which is the key-note of this case: Did the amended Act of the Twenty-ninth Legislature authorize the judge of that district to call a special term of the court for the purpose of passing sentence of death on applicant. Under the act of 1895, article 1113, it will be seen that the judge during a regular term of the court could order a special term, for the disposition of accumulated business undisposed of. Said case against applicant was business pending in said court, and when the judgment of the court was affirmed by this court, it went back to that court, and stood upon its docket as undisposed of business. However, under that act the judge had no authority, out of term time, to call a special term of his court; but under the amendment of the Twenty-ninth Legislature, the power of the judge was enlarged; and the judge was given more latitude with reference to calling special terms of court. He was empowered by said amendment to call a special term, either in term time, or in vacation, and he was also empowered to call a term not merely for the purpose of disposing of accumulated business already on the docket, but "for any purpose deemed advisable by him." Under the terms of the old law, we believe during a regular term of his court he would have had authority to call a special term to pass sentence on a convicted felon. Under the terms of the new law he was given authority out of term time to convene a special term of the court for any purpose which in his opinion was deemed advisable: relating of course to judicial proceedings in his court. And he was authorized to convene this special term "at any time which may be fixed by him," which of course obviated the provisions in article 1114 providing that he should not call said special term in less than thirty days after the adjournment of the regular term, at which said order was entered. Nor were notices required to be posted for the length of time required in said original general act. The provisions of the amendment authorized the judge to call the special term at any time, and thus obviated the requirements of the general act.
As heretofore stated, this case was pending against appellant. It was undisposed of business pending in his court, and if in the opinion of the district judge it was deemed advisable to call his court together for the purpose of disposing of that case, under the statutes to which we have referred, he had unquestioned authority to do so. Even at such special term called for other business, he would have had authority to have sentenced applicant; or if he had not called it together for the specific purpose, and exercising his jurisdictional power he had convened said court under circumstances deemed advisable by him, he would have had jurisdiction as a court to do and perform any act which a district court could perform, unless prohibited by some law. We hold that the judge had power to convene the special term of his court for the purpose *Page 541 
of passing sentence upon applicant and therefore the application for the writ of habeas corpus is denied.
Writ denied.